Per. Curiam:
There is nothing in this case to overturn the findings of fact by the master, approved as they are by the court below. The mortgage in question was given to Mr. Blair by the Bangor Union Slate Company for borrowed money. This money was admittedly applied by the company to the payment of the purchase money of its real estate. That Mr. Blair also received certain shares of the stock of the company, with the notes of the officers, as collateral or additional security, is not to the purpose. When Mr. Blair parted with his $37,000, he had a right to all the security the company or its officers were willing *555to give him. If any of the shares of stock were irregularly issued, it comes with an exceeding ill grace for the company or any of its members to seek to invalidate them in his hands. If they want to raise such a question, let them first pay Mr. Blair his money. They will then be in a better position to engage in such an inquiry. The argument that the mortgage is void because transgressive of article XVI., § 7 of the constitution, will not bear examination. The mortgage did not increase the indebtedness of the corporation; it merely changed its form. We find nothing in the case to sustain or to justify the charges of conspiracy and fraud so freely made in the bill.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.